Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on December 3, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 4, 9, 10, 17 and 19 are objected to because of the following informalities: 
Claim 4 recites the limitation “the fault corresponds a processor reset”.  This appears to be intended as “the fault corresponds to a processor reset”.
Claim 9 recites the limitation “an active channel”.  Claim 9 is dependent on claim 1, which previously introduced “an active channel”.  
Claim 9 recites the limitation “a standby channel”.  Claim 9 is dependent on claim 1, which previously introduced “a standby channel”.  
Claim 10 recites the limitation “a state channel and a health channel”.  Claim 10 is dependent on claim 8, which introduced “a state channel and a health channel”.  It is unclear if these are the same channels.  This appears to be more appropriately “a first state channel and a first health channel” and “a second state channel and a second
Claim 17 recites the limitation “a first duty cycle”.  Claim 17 is dependent on claim 16, which previously introduced “a first duty cycle”.  
Claim 19 recites the limitation “a controller”.  Claim 19 is dependent on claim 15, which previously introduced “a controller”.  It is unclear if these are the same controller or “a second controller”.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a controller” twice and makes secondary reference to “the controller”.  It is unclear, and therefore indefinite, which controller is being referenced or if these are the same controller.  It appears this is intended as “the controller” in the second instance.
Claim 1 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “redundant channels”, “a channel”, “an active channel”, “an open channel” and “a standby channel”.  
Claim 1 recites the limitation “the first and second channel”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “redundant channels”, “a channel”, “an active channel”, “an open channel” and “a standby channel”.  
Claims 2-14 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “the switchover trigger signal”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 2 is dependent on claim 1, which introduced “a switchover trigger” and “a switchover command signal”.  
Claim 7 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “redundant channels”, “a channel”, “an active channel”, “an open channel” and “a standby channel”.  
Claim 8 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “redundant channels”, “a channel”, “an active channel”, “an open channel” and “a standby channel”.  
Claim 8 recites the limitation “the switchover trigger signal”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 8 is dependent on claim 1, which introduced “a switchover trigger” and “a switchover command signal”.  
Claim 9 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 introduced “redundant channels”, “a channel”, “an active channel”, “an open channel” and “a standby channel”.  
Claim 11 recites the limitation “transitioning the second channel from standby to active”.  There is insufficient antecedent basis for this limitation in the claim.  This appears to be more appropriately “the transitioning the second channel from the standby channel to the active channel”.
Claim 11 recites the limitation “the state channel”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 is dependent on claim 10, and claim 8 and claim 1.  Claim 10 and claim 8 each introduced “a state channel”. It is unclear, and therefore indefinite, which “state channel” is being referenced.  
Claim 12 recites the limitation “the state channel duty cycle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent on claim 8, which introduced “a first duty cycle”. Claim 10 introduced “a state channel”.
Claim 12 recites the limitation “the health channel duty cycle”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is dependent on claim 8, which introduced “a first duty cycle”.  Claim 10 introduced “a health channel”. 
Claim 15 recites the limitation “the first channel”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 introduced “a channel”, “an active channel”, ”a second channel”, “a standby channel”, “an open channel”, and “a fast channel switchover”.  There is no “first channel”.
Claim 15 recites the limitation “the first and second channel”.  There is insufficient antecedent basis for the limitation in the claim.  
Claims 16-20 are rejected for incorporation of the errors of the base claim by dependency.
Claim 16 recites the limitation “the switchover trigger signal”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 16 is dependent on claim 15, which introduced “a switchover trigger” and “a switchover command signal”.  
Claim 17 recites the limitation “the switchover trigger signal”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 17 is dependent on claim 16, and claim 15, which introduced “a switchover trigger” and “a switchover command signal”.  
Claim 17 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  
Claim 18 recites the limitation “the first channel”.  There is insufficient antecedent basis for the limitation in the claim.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: How the pulses are related to the standby channel and the active channel.  There is no description of the pulses in the claim and how the signal is pulsed. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scherer, U.S. Patent 5,148,364 (1992) in view of Pearson et al., U.S. Patent Application Publication 2013/0035772 A1.
As to claim 1, Scherer discloses a system for dual channel electronic control system, comprising: 
one or more end effectors on one or more redundant channels (Column 3, Line 59 – Column 4, Line 7); 
a controller to monitor and control operation of the one or more end effectors (Column 2, Lines 32-40, Column 4, Lines 29-38, Figure 1), the controller being configured to: 
designate a channel as an active channel, the active channel comprising transmitting command current from a controller to an end effector of the one or more end effectors (Column 3, Line 59 – Column 4, Line 7, Figure 1); 
designate a second channel as a standby channel, the standby channel to maintain an open channel between the controller and the end effector during normal operation (Column 3, Line 59 – Column 4, Line 7); 
control the active channel to generate a signal that the active channel has ended control of the one or more end effectors (Column 4, Line 51 – Column 5, Line 4); 

command the first channel to transition to the standby channel in response to a switchover command signal (Column 2, Line 58 – Column 3, Line 14); 
command the second channel to transition to the active channel in response to the switchover command signal (Column 2, Line 58 – Column 3, Line 14); and 
control the first and second channels so that only one channel is active at a given time (Column 5, Lines 17-42).
Scherer does not disclose a health signal, as claimed.
Pearson et al. discloses to transmit a health signal from the first channel to the second channel (0017-0020).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Scherer, with the use of a health signal, as claimed, as disclosed by Pearson, to determine the fault in the active channel is inadequate and the signal should be moved to the standby channel, maintaining proper signal for operation.
As to claim 2, Scherer, as modified by Pearson et al., discloses the system of claim 1.  Scherer further discloses wherein the switchover trigger signal corresponds to a system fault (Column 2, Lines 58-68).
As to claim 6, Scherer, as modified by Pearson et al., discloses the system of claim 1.  Scherer further discloses wherein the switchover command signal is a predetermined command to switch between channels (Column 2, Line 58 – Column 3, Line 14).
As to claim 15, Scherer discloses a method for dual channel electronic control comprising: 
designating a channel as an active channel, the active channel comprising transmitting command current from a controller to an end effector of one or more end effectors (Column 3, Line 59 – Column 4, Line 7, Figure 1); 
designating a second channel as a standby channel, the standby channel to maintain an open channel between the controller and the end effector during normal operation (Column 3, Line 59 – Column 4, Line 7);  
controlling the active channel to generate a signal that the active channel has ended control of the one or more end effectors (Column 4, Line 51 – Column 5, Line 4); receiving a switchover trigger to initiate a fast channel switchover, wherein the second channel automatically transitions to the active channel (Column 4, Line 51 – Column 5, Line 4); 
commanding the first channel to transition to the standby channel in response to a switchover command signal (Column 2, Line 58 – Column 3, Line 14);  
commanding the second channel to transition to the active channel in response to the switchover command signal (Column 2, Line 58 – Column 3, Line 14); and 
controlling the first and second channels so that only one channel is active at a given time (Column 5, Lines 17-42).
Scherer does not disclose a health signal, as claimed.
Pearson et al. discloses to transmit a health signal from the first channel to the second channel (0017-0020).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Scherer, with the use of a health signal, as claimed, as disclosed by Pearson, to determine the fault in the active channel is inadequate and the signal should be moved to the standby channel, maintaining proper signal for operation.

Claims 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scherer, U.S. Patent 5,148,364 (1992) in view of Pearson et al., U.S. Patent Application , as applied to claim 2 above, and further in view of Meagher et al., U.S. Patent 9,182,754 B2 (2015).
As to claim 3, Scherer, as modified by Pearson et al., discloses the system of claim 2.
Scherer does not disclose a current measurement, as claimed.
Meagher et al. discloses wherein the fault corresponds to a current measurement outside a threshold variance (Column 5, Line 29 – Column 6, Line 5).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 2, as disclosed by Scherer, as modified by Pearson et al., with the use of a current measurement, as claimed, as disclosed by Meagher et al., to determine the fault in the active channel is present due to an unexpected current, indicating there is a problem with the channel and the system needs to utilize the standby channel, allowing continued safe operation.

Claims 4 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scherer, U.S. Patent 5,148,364 (1992) in view of Pearson et al., U.S. Patent Application Publication 2013/0035772 A1, as applied to claim 2 above, and further in view of Weir et al., U.S. Patent 6,922,625 B2 (2005).
As to claim 4, Scherer, as modified by Pearson et al., discloses the system of claim 2.  Scherer does not disclose a processor reset, as claimed.
Weir et al. discloses wherein the fault corresponds a processor reset in the active channel (Column 7, Line 65 – Column 8, Line 17).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 2, as disclosed by Scherer, as modified by Pearson et al., with the use of a processor reset, as claimed, as disclosed by Weir et al., to determine the fault in the active channel is present due to a processor reset, indicating there is a problem with the channel and the system needs to utilize the standby channel, allowing continued safe operation.
As to claim 19, Scherer, as modified by Pearson et al., discloses the method of claim 15.  Scherer discloses a jet engine control (Column 1, Lines 8-14) but does not disclose a vehicle, as claimed.  
Weir et al. discloses wherein the dual channel electronic control is implemented on a controller of a vehicle including one of an aircraft, a wheeled vehicle, a maritime vehicle, or a rail vehicle (Column 3, Lines 27-41, Figure 1).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 15, as disclosed by Scherer, as modified by Pearson et al., with the use on a vehicle, as claimed, as disclosed by Weir et al., to utilize the method on vehicles, where electronic control is commonly used, allowing the vehicle to provide safe operation utilizing the channel redundancy.
As to claim 20, Scherer, as modified by Pearson et al., discloses the method of claim 15.  Scherer does not disclose an end effector, as claimed.
Weir et al. discloses wherein the end effector is one of a torque motor, a solenoid, or an actuator (Column 7, Lines 25-40).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 15, as disclosed by Scherer, as modified by Pearson et al., with the use on an end effector, as claimed, as disclosed by Weir et al., to utilize the method to control the end effector using common devices for operation of the electronic control, allowing for redundancy and safe operation.  

Claims 7 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Scherer, U.S. Patent 5,148,364 (1992) in view of Pearson et al., U.S. Patent Application Publication 2013/0035772 A1, as applied to claim 1 above, and further in view of Barabell et al., U.S. Patent Application Publication 2020/0107204 A1.
As to claim 7, Scherer, as modified by Pearson et al., discloses the system of claim 1.  Scherer does not disclose a confirmation signal, as claimed.
Barabell et al. discloses wherein as the first channel transitions from the active channel to the standby channel, the controller is further configured to: receive a confirmation signal indicating the first channel has transitioned to the standby channel (0078-0081); 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system of claim 1, as disclosed by Scherer, as modified by Pearson et al., with the use of a confirmation signal, as claimed, as disclosed by Barabell et al., to determine the channel is actually in the standby or active status, allowing the communication to perform as intended, allowing for safe operation.
As to claim 18, Scherer, as modified by Pearson et al., discloses the method of claim 15.  
Scherer further discloses transitioning the first channel from the active channel to the standby channel (Column 2, Line 58 – Column 3, Line 14). 
Scherer does not discloses a confirmation signal, as claimed.
Barabell et al. discloses further comprising: 
receiving a confirmation signal indicating the first channel has transitioned to the standby channel (0078-0081); and 
commanding the second channel to transition from the standby channel to the active channel in response to the confirmation signal (0072-0073).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 15, as disclosed by Scherer, as modified by Pearson et al., with the use of a confirmation signal, as claimed, as disclosed by Barabell et al., to determine the channel is actually in the standby or active status, allowing the communication to perform as intended, allowing for safe operation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666